UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4542


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY RAY JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:12-cr-00015-JPJ-PMS-1)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Henter, HENTERLAW, PLC, Charlottesville,            Virginia,
for Appellant.     Timothy J. Heaphy, United States            Attorney,
Zachary T. Lee, Assistant United States Attorney,              Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Ray Johnson was convicted by a jury of eight

counts of mailing threatening communications, 18 U.S.C. § 876(c)

(2012), and was sentenced to an above-Guidelines sentence of 240

months’ imprisonment.              He appeals, claiming that the district

court erred in denying his request for a second mental health

evaluation and in imposing a sentence substantially above the

Guidelines      range   of    78-97      months’    imprisonment.         Finding     no

error, we affirm.

            Johnson,     a    Virginia      inmate    since    1973,     mailed      nine

graphically      violent,         threatening      letters    to     various    public

officials between 2007 and 2010.                In April 2012, a federal grand

jury   returned    a    nine-count        indictment    based       on   each   of   the

letters.     At his initial appearance before a magistrate judge,

Johnson requested — and was granted — a psychiatric evaluation

to determine his competency to stand trial.                        Johnson was then

sent to the Federal Medical Center in Lexington, Kentucky, where

he underwent a mental health evaluation.                      The forensic report

included an analysis of Johnson’s responses to questions posed

to   him,   a   review       of    his   mental    health     and    prison     record,

investigative material involving the nine threatening letters,

and his behavior with other inmates and staff during the period

of evaluation.         The report concluded that Johnson was diagnosed

with malingering as well as antisocial personality disorder.                           At

                                            2
Johnson’s competency hearing, the magistrate judge reviewed the

forensic report and determined that Johnson was competent to

stand trial.         A January 2013 trial date was set.

              On    December     19,      2012,     Johnson’s       attorney       moved    to

withdrew from representation.                  At the hearing the following day,

Johnson     requested       a   second       psychiatric       examination.           A     new

attorney was appointed to represent Johnson and, on February 14,

2013,      after    meeting     with      Johnson,         Johnson’s      newly-appointed

counsel     filed    a     motion    to    withdraw        Johnson’s       motion     for    an

additional psychiatric evaluation.                       On March 1, Johnson filed a

pro   se    motion    to    remove     his     court-appointed           attorney     and   to

proceed pro se.            The court denied Johnson’s motion to proceed

pro   se,    and    convened     another        hearing      to    determine       Johnson’s

competency.         Johnson then filed another a motion for a second

psychological        evaluation.          At    a   hearing       held    the   day   before

Johnson’s scheduled trial date, the district court denied his

motion and found him fully competent to stand trial.

              The jury found Johnson guilty of Counts One and Three

through Nine; he was acquitted on Count Two.                             Based on a total

offense level of 26, and a criminal history category of III,

Johnson’s advisory Guidelines range was 78-97 months.                               However,

the   Government      filed     a    Motion        and    Notice   of     Intent    to    Seek

Upward Departure and Upward Variance, in which it requested a

sentence of 300 months, arguing that Johnson’s criminal history

                                               3
category substantially underrepresented the seriousness of his

criminal history and the likelihood that he would commit other

crimes.        The district court imposed a 240-month sentence (120

months    on    each    count,     to   run    partly     concurrently).        Johnson

noted a timely appeal.

               Johnson first argues that the district court erred in

denying his request for a second mental health evaluation.                               A

district       court    must     hold   a    competency     hearing    “if    there     is

reasonable cause to believe that the defendant may presently be

suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to

assist properly in his defense.”                      18 U.S.C. § 4241(a) (2012).

Whether reasonable cause has been demonstrated is left to the

discretion of the district court.                     United States v. Mason, 52

F.3d 1286, 1289 (4th Cir. 1995).                   In determining whether there

is reasonable cause to order a competency hearing, a trial court

must consider “evidence of irrational behavior, the defendant’s

demeanor       at      trial,     and       medical      opinions    concerning        the

defendant’s competence.”                Id. at 1290.         “Medical opinions are

usually    persuasive           evidence      on   the    question    of     whether    a

sufficient doubt exists as to the defendant’s competence.”                             Id.

(internal quotation marks omitted).



                                              4
           Applying these standards, we find that the district

court did not abuse its discretion in refusing Johnson’s request

for a second competency evaluation.                First, Johnson was granted

a   thorough    evaluation    beginning       in   July   2012      and   offers    no

evidence — nor does he suggest — that his condition somehow

deteriorated between the time of the first evaluation and his

motion for a second one.          Second, the record amply supported the

district court’s conclusion that there was no reasonable cause

to order another competency hearing.                The initial examination,

along with other supporting evidence, established that Johnson

did not suffer from a mental disease or defect rendering him

unable to assist in his defense and was, therefore, competent to

stand trial.

           Johnson     also     challenges         his    240-month        sentence,

arguing that the district court did not adequately explain its

reasons   for     imposing    a     sentence       substantially          above    the

applicable     Guidelines     range.          We    review      a    sentence      for

reasonableness,      applying      “an       abuse-of-discretion          standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                      This court must

first review for “significant procedural error[s],” including,

among other things, improperly calculating the Guidelines range.

Id.   Only if we find a sentence procedurally reasonable may we

consider its substantive reasonableness.                  Id.        Regardless of

whether a district court varies or departs, this court reviews

                                         5
the substantive reasonableness of an above-Guidelines sentence

with regard to “whether the District Judge abused his discretion

in determining that the [18 U.S.C.] § 3553(a) [(2012)] factors

supported [the] sentence . . . and justified [the] deviation

from the Guidelines range.”               Gall, 552 U.S. at 56.                  In doing so,

we    “take    into        account     the      totality      of        the    circumstances,

including the extent of any variance from the Guidelines range.”

Id. at 51.

              Johnson         does        not        challenge            the       procedural

reasonableness         of    his   sentence.          Rather,       he    argues        that   his

sentence was 250% above the top of the Guidelines range and,

therefore, required more explanation from the district court in

order to sustain the extent of the variance.                              We find that the

district court clearly and adequately explained its reasoning

for   the     higher       sentence.      The       court   identified           the    relevant

§ 3553(a)      factors       underlying      its      decision          and    explained       the

reasoning      for     a    sentence      significantly        above          the   Guidelines

range.      Johnson cannot show that his sentence is substantively

unreasonable.

              Accordingly,           we   affirm       Johnson’s              conviction       and

sentence.         We        deny   Johnson’s         motion        to     file      a    pro    se

supplemental brief and we dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                                6
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    7